Title: From John Adams to Guy Claude Sarsfield, 16 September 1789
From: Adams, John
To: Sarsfield, Guy Claude



My dear Count
New York Septr 16 1789

Your friendly letter of the 23 of April, has laid me under obligations to you which it shall be my endeavor to discharge.
It will ever be a pleasure to me to hear of your health and happiness: and perhaps you may have a curiosity to hear of mine.—I have been here about five months, and without missing a single day (excepting one when my own salary was under consideration, and delicacy induced me to absent myself) have constantly attended the Senate. Such constancy in attending to the deliberations of such an assembly, on such a variety of buisiness, and the continual exercise of speaking, are laborious Service, and will endanger my health. Hitherto, however, by good air at home, and regular daily exercise at vacant hours, I have preserved a good share of health and Spirits.—We are very anxious about the state of Europe, and that of France in particular. Will the states general claim authority to controul the crown, or will they be contended to advise it? Mixed in one assembly with the commons, will not the nobles be lost? Out numbered and out voted on all occasions? If in earnest a constitution is to be established you must separate the Nobles by themselves and the Commons must be placed in another assembly; and the Clergy divided between the two. In short your legislature must have three branches, and your Executive and Legislative must be balanced against each other, or you will have confusions: Let my acquaintance the Marquis of Condorcet say what he will. But my friend, you may take the word of one who speaks from experience, dear bought experience! when a man suffers himself to be drawn in by the current which leads to a revolution, he knows not where he is going. He will soon find himself in a torrent which he can neither resist nor guide. Winds, tides and water spouts which no wisdom could foresee will occur. Ignorance, if not knavery will intervene, and by means of passions, imagination, superstition, or enthusiasm carry away the confidence of the people from truth virtue and the public good—Humiliations and mortifications innumerable if not total ruin will be his lot. If however humanity on the whole is a gainer, a Philosopher will find some consolation. You will oblige me always by your letters as well as by presenting my most affectionate respects to M le Duc and Me La Duchess de la Vauguion and by accepting the compliments of my family as well as the repeated assurances of the sincere friendship of
J Adams